DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “wherein the one or more first charged particle detectors include a Faraday cup” is vague and indefinite because claim 4 depends from claim 3, which recites “wherein the one ore more first charged particle detectors include a charge coupled device.” It is unclear if claim 4 requires multiple first charged particle detectors, a Faraday cup and a charge coupled device, or if claim 4 is meant to depend from claim 2 rather than claim 3. For the purposes of examination, the limitation is being interpreted as meaning wherein a second first charged particle detector includes a Faraday cup. Thus, claim 4 is rejected as being indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (US PGPub 2017/0280545, Tomita hereinafter). 
Regarding claim 1, Tomita discloses a photolithography system (Figs. 1, 2, 6-8, 18, 19), comprising: 
a plasma generation chamber (101) (Figs. 1, 2, 6-8, 18, 19, and 31, paras. [0082], [0095], a plasma is generated in chamber 2); 
a droplet generator (108) configured to output a stream of droplets (142) into the plasma generation chamber (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0082], [0088], [0095]-[0096], [0109], [0246]-[0248], target feeder 26 supplies targets 27 into chamber 2); 
a laser (102) configured to generate a plasma from the droplets by irradiating the droplets in the plasma generation chamber (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0082], [0083], [0087], [0095]-[0096], [0109], laser unit 3 emits a laser to irradiate targets 27 to produce EUV radiation from a plasma); 
one or more light sensors (126) configured to detect extreme ultraviolet radiation emitted from the plasma and to output first sensor signals indicative of the extreme ultraviolet radiation (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0092]-[0094], [0097], [0102], [0106], [0109]-[0111], [0123]-[0124], [0128], [0149], [0152]-[0153], [0173]-[0174], [0185], [0187], [0221], [0265], [0275], an energy sensor 52 measures energy of the EUV light 251 and outputs a detection value to EUV light generation controller 5, and a Thomson scattering measurement system includes spectrometer 130 with CCD camera 135 to output measurement results to the EUV light generation controller 5); and 
a control system (114) configured to receive the first sensor signals, to analyze the first sensor signals, and to adjust plasma generation parameters based, at least in part, on the first sensor signals (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0084], [0089]-[0090], [0107]-[0109], [0111], [0139], [0149], [0166]-[0167], [0202], [0209], [0211], [0213]-[0231], [0236], [0258], EUV light generation controller 5 receives signals from energy sensor 52 and spectrometer 130. The EUV light generation controller 5 controls parameters of the EUV light generation system).
Regarding claim 13, Tomita discloses further comprising one or more lenses configured to direct extreme ultraviolet radiation toward the one or more light sensors (Figs. 2, 6, 16, 18, 31, paras. [0093], [0099]-[0105], [0110], [0132], [0134], [0138], [0151], [0186]-[0187], lenses 91, 93, 97, 142, 145, 161, 164, 132, 134 direct scattered light from the plasma to CCD camera 135). 
Regarding claim 14, Tomita discloses wherein the one or more light sensors are positioned external to the plasma generation chamber (Figs. 2, 6, 16, 18, 31, paras. [0102]-[0106], [0110]-[0111], [0152]-[0153], [0185], CCD camera 135 is arranged outside chamber 2). 
Regarding claim 15, Tomita discloses wherein the one or more light sensors are charge coupled devices (Figs. 2, 6, 16, 18, 31, paras. [0102]-[0106], [0110]-[0111], [0152]-[0153], [0185], spectrometer 130 includes CCD camera 135).
Regarding claim 16, Tomita discloses wherein the one or more light sensors are positioned to detect side scattered radiation from the plasma (Figs. 2, 6, 16, 18, 31, paras. [0091]-[0093], [0099]-[0106], [0110]-[0115], [0152]-[0153], [0185], spectrometer 130 includes CCD camera 135 to detect scattered radiation from the plasma).
Regarding claim 17, Tomita discloses wherein the control system is configured to analyze the plasma based on Thomson scattering associated with the extreme ultraviolet radiation detected by the one or more light sensors (Figs. 2, 6, 16, 18, 31, paras. [0091]-[0093], [0099]-[0106], [0110]-[0115], [0152]-[0153], [0185], spectrometer 130 includes CCD camera 135 to detect scattered radiation from the plasma, and the controller performs Thomson scattering measurement of the plasma).
Regarding claim 19, Tomita discloses wherein the plasma generation parameters include one or more of: a timing of the laser; a pulse power of the laser; a pulse profile of the laser; a position of the laser; a velocity of the droplets; a size of the droplets; an initial temperature of the droplets; and a trajectory of the droplets (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0084], [0089]-[0090], [0107]-[0109], [0111], [0139], [0149], [0166]-[0167], [0202], [0209], [0211], [0213]-[0231], [0235]-[0236], [0258], EUV light generation controller 5 receives signals from energy sensor 52 and spectrometer 130, and the EUV light generation controller 5 controls parameters of the EUV light generation system, such as output timing of the targets 27, the output direction of the target 27, oscillation timing of the laser unit 3, traveling direction of the pulsed laser light 32, concentration position of the pulsed laser light, speed of the target 27).
Regarding claim 20, Tomita discloses a method, comprising:
outputting a stream of droplets (142) from a droplet generator (108) (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0082], [0088], [0095]-[0096], [0109], [0246]-[0248], target feeder 26 supplies targets 27 into chamber 2);
generating, in a plasma generation chamber (101) (Figs. 1, 2, 6-8, 18, 19, and 31, paras. [0082], [0095], a plasma is generated in chamber 2), a plasma by irradiating the droplets with a laser (102) (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0082], [0083], [0087], [0095]-[0096], [0109], laser unit 3 emits a laser to irradiate targets 27 to produce EUV radiation from a plasma);
sensing, with one or more light sensors (126), extreme ultraviolet radiation emitted from the plasma (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0092]-[0094], [0097], [0102], [0106], [0109]-[0111], [0123]-[0124], [0128], [0149], [0152]-[0153], [0173]-[0174], [0185], [0187], [0221], [0265], [0275], an energy sensor 52 measures energy of the EUV light 251 and outputs a detection value to EUV light generation controller 5, and a Thomson scattering measurement system includes spectrometer 130 with CCD camera 135 to output measurement results to the EUV light generation controller 5);
adjusting, with a control system (114), one or more plasma generation parameters based, at least in part, on characteristics of the extreme ultraviolet radiation sensed by the one or more light sensors (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0084], [0089]-[0090], [0107]-[0109], [0111], [0139], [0149], [0166]-[0167], [0202], [0209], [0211], [0213]-[0231], [0236], [0258], EUV light generation controller 5 receives signals from energy sensor 52 and spectrometer 130. The EUV light generation controller 5 controls parameters of the EUV light generation system).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albright et al. (WO2021/184224, Albright hereinafter).
Regarding claim 23, Albright discloses a method, comprising: 
outputting a stream of droplets (142) from a droplet generator (108) (Figs. 1 and 7, para. [0061], in the laser produced plasma source SO, fuel droplets are emitted from a fuel emitter 3); 
generating, in a plasma generation chamber (101), a plasma by irradiating the droplets with a laser (102) (Figs. 1 and 7, paras. [0061], [0065]-[0066], [0069], radiation source SO includes enclosing structure 9, and plasma is produced by irradiating fuel droplets from emitter 3 using laser beam 2 from laser system 1. The plasma emits EUV radiation); 
directing extreme ultraviolet light emitted by the plasma to a scanner (103) (Figs. 1 and 7, paras. [0061]-[0070], the EUV radiation produced by the plasma is output to a lithographic apparatus LA);
performing a photolithography process with the extreme ultraviolet radiation that enters the scanner (Figs. 1 and 7, paras. [0057]-[0060], EUV radiation illuminates a patterning device MA, the pattern on the mask is projected onto a substrate W in the lithographic apparatus LA); and 
deflecting, into a charged particle capture box (139) and with a magnetic deflector (134a), charged particles that enter the scanner (Figs. 1 and 7, paras. [00152]-[00156], a magnet or magnet array 52 deflects the ions that have entered the lithographic apparatus towards the trap 99).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claim 1 above, and further in view of Ueno et al. (US PGPub 2011/0284775, Ueno hereinafter).   
Regarding claim 2, Tomita does not appear to explicitly describe further comprising one or more first charged particle detectors configured to sense charged particles ejected from the plasma and to output second sensor signals indicative of the charged particles.
Ueno discloses one or more first charged particle detectors configured to sense charged particles ejected from the plasma and to output second sensor signals indicative of the charged particles (Figs. 1, 5, 7, 9, paras. [0035]-[0038], [0040], CCD camera 115 and faraday cup FC sense ions from a plasma and output data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included one or more first charged particle detectors configured to sense charged particles ejected from the plasma and to output second sensor signals indicative of the charged particles as taught by Ueno in the photolithography system as taught by Tomita since including one or more first charged particle detectors configured to sense charged particles ejected from the plasma and to output second sensor signals indicative of the charged particles is commonly used to characterize an ion flow produced by a plasma to enable improved control of plasma for EUV light production. 
Regarding claim 3, Tomita as modified by Ueno discloses wherein the one or more first charged particle detectors include a charge coupled device (Ueno, Figs. 1, 5, 7, 9, paras. [0035]-[0038], [0040], CCD camera 115 detects ions in the ion flow). 
Regarding claim 4, as best understood, Tomita as modified by Ueno discloses wherein the one or more first charged particle detectors include a Faraday cup (Ueno, Figs. 1, 5, 7, 9, paras. [0035]-[0038], [0040], faraday cup FC senses ions). 
Regarding claim 5, Tomita as modified by Ueno discloses wherein the one or more first charged particle detectors are positioned within the plasma generation chamber (Ueno, Figs. 1, 5, 7, 9, paras. [0035]-[0038], [0040], the Faraday cup FC and CCD camera 115 are within a plasma generation chamber). 
Regarding claim 6, Tomita as modified by Ueno discloses wherein the control system is configured to analyze the second sensor signals and to adjust the plasma generation parameters based, at least in part, on the first sensor signals and the second sensor signals (Tomita, Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0084], [0089]-[0090], [0092]-[0094], [0097], [0102], [0106]-[0111], [0123]-[0124], [0128], [0139], [0149], [0152]-[0153], [0166]-[0167], [0173]-[0174], [0185], [0187], [0202], [0209], [0211], [0221], [0236], [0258], [0265], [0275], the EUV light generation controller 5 receives signals from energy sensor 52 and spectrometer 130, and the EUV light generation controller 5 controls parameters of the EUV light generation system, and as combined with Ueno, Figs. 5, 7, 9, paras. [0035]-[0038], [0040], the Faraday cup FC and CCD camera 115 supply a signal indicative of the charged particles of the ion flow). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as modified by Ueno as applied to claim 6 above, and further in view of Wieringa et al. (US PGPub 2007/0143032, Wieringa hereinafter).  
Regarding claim 7, Tomita as modified by Ueno further comprising: a collector (106) configured to receive extreme ultraviolet radiation from the plasma and to reflect the extreme ultraviolet radiation (Tomita, Figs. 1, 2, 6-8, 18, 19, and 31, paras. [0083], [0085], [0088], concentrating mirror 23 collects the EUV radiation and directs it to the exposure unit 6);
a scanner configured to receive the extreme ultraviolet radiation reflected by the collector (Figs. 1, 2, 6-8, 18, 19, and 31, paras. [0083], [0085], [0088], exposure unit 6 receives the EUV radiation from concentrating mirror 23). However, Tomita as modified by Ueno does not appear to explicitly describe one or more second charged particle detectors positioned in the scanner and configured to detect charged particles within the scanner and to generate third sensor signals indicative of the charged particles detected within the scanner. 
Wieringa discloses one or more second charged particle detectors positioned in the scanner and configured to detect charged particles within the scanner and to generate third sensor signals indicative of the charged particles detected within the scanner (Fig. 6, paras. [0038], [0054]-[0056], [0065], [0119]-[0121], the lithographic apparatus includes a test surface to detect species of contamination, including ions and other charged particles, in situ using detector 1510. Processor 1520 determines the species and is used for feedback and control).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included one or more second charged particle detectors positioned in the scanner and configured to detect charged particles within the scanner and to generate third sensor signals indicative of the charged particles detected within the scanner as taught by Wieringa in the photolithography system as taught by Tomita as modified by Ueno since including one or more second charged particle detectors positioned in the scanner and configured to detect charged particles within the scanner and to generate third sensor signals indicative of the charged particles detected within the scanner is commonly used to monitor the atmosphere in the lithographic apparatus during the exposure process for feedback and control (paras. [0032], [0033], [0035], [0038], [0055]). 
Regarding claim 8, Tomita as modified by Ueno in view of Wieringa discloses wherein the control system is configured to analyze the third sensor singles and to adjust the plasma generation parameters, based at least in part, on the first sensor signals, the second sensor signals, and the third sensor signals (Tomita, (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0084], [0089]-[0090], [0107]-[0109], [0111], [0139], [0149], [0166]-[0167], [0202], [0209], [0211], [0213]-[0231], [0236], [0258], EUV light generation controller 5 receives signals from energy sensor 52 and spectrometer 130. The EUV light generation controller 5 controls parameters of the EUV light generation system, and incorporating the signals as taught by Ueno, see Figs. 5, 7, 9, paras. [0035]-[0038], [0040], the Faraday cup FC and CCD camera 115 supply a signal indicative of the charged particles of the ion flow, and Wieringa, see Fig. 6, paras. [0038], [0054]-[0056], [0065], [0119]-[0121], the lithographic apparatus includes a test surface to detect species of contamination, including ions and other charged particles, in situ using detector 1510. Processor 1520 determines the species and is used for feedback and control, in the combination of Tomita as modified by Ueno in view of Wieringa in the controller as taught by Tomita). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita as modified by Ueno in view of Wieringa as applied to claim 8 above, and further in view of Dinger et al. (WO2021/165078, Dinger hereinafter; English translation included with Office Action).  
Regarding claim 9, although Tomita as modified by Ueno in view of Wieringa discloses the first sensor signals, the second sensor signals, and the third sensor signals (Tomita, Tomita, Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0084], [0089]-[0090], [0092]-[0094], [0097], [0102], [0106]-[0111], [0123]-[0124], [0128], [0139], [0149], [0152]-[0153], [0166]-[0167], [0173]-[0174], [0185], [0187], [0202], [0209], [0211], [0221], [0236], [0258], [0265], [0275], the EUV light generation controller 5 receives signals from energy sensor 52 and spectrometer 130, and the EUV light generation controller 5 controls parameters of the EUV light generation system, and as combined with Ueno, Figs. 5, 7, 9, paras. [0035]-[0038], [0040], the Faraday cup FC and CCD camera 115 supply a signal indicative of the charged particles of the ion flow, and in view of Wieringa, Fig. 6, paras. [0038], [0054]-[0056], [0065], [0119]-[0121], the lithographic apparatus includes a test surface to detect species of contamination, including ions and other charged particles, in situ using detector 1510. Processor 1520 determines the species and is used for feedback and control), Tomita as modified by Ueno in view of Wieringa does not appear to explicitly describe wherein the control system is configured to generate a model of the plasma to analyze the model and to adjust the plasma generation parameters based on the model.
Dinger discloses wherein the control system is configured to generate a model of the plasma to analyze the model and to adjust the plasma generation parameters based on the model (Figs. 1 and 5, page 14, pages 17-18, the control system 34 controls the excitation device 30 based on measured plasma parameters. The plasma parameters are simulated, and the EUV plasma is modeled in the scanner to determine the parameters for an acceptable predefined criterion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the control system is configured to generate a model of the plasma to analyze the model and to adjust the plasma generation parameters based on the model as taught by Dinger based on the first sensor signals, the second sensor signals, and the third sensor signals in the photolithography system as taught by Tomita as modified by Ueno in view of Wieringa since including wherein the control system is configured to generate a model of the plasma based on the first sensor signals, the second sensor signals, and the third sensor signals, to analyze the model and to adjust the plasma generation parameters based on the model is commonly used to improve plasma optimization and extend service life of optical components (Dinger, page 3, lines 14-23, page 17). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita as modified by Ueno in view of Wieringa as applied to claim 7 above, and further in view of Scaccabarozzi et al. (WO2011/072905, Scaccabarozzi hereinafter).   
Regarding claim 10, Tomita as modified by Ueno in view of Wieringa does not appear to explicitly describe wherein the one or more second charged particle detectors include an electron multiplying charge coupled device. 
Scaccabarozzi discloses wherein the one or more second charged particle detectors include an electron multiplying charge coupled device (Fig. 4, paras. [0056]-[0058], electron multiplying CCDs are included to detect particles in the radiation beam). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the one or more second charged particle detectors include an electron multiplying charge coupled device as taught by Scaccabarozzi as the one or more second charged particle detectors in the photolithography system as taught by Tomita as modified by Ueno in view of Wieringa since including wherein the one or more second charged particle detectors include an electron multiplying charge coupled device is commonly used to provide low-noise detectors (Scaccabarozzi, para. [0056]) to improve detection sensitivity. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as modified by Ueno in view of Wieringa as applied to claim 7 above, and further in view of Albright et al. (WO2021/184224, Albright hereinafter) in view of Kraus et al. (US PGPub 2011/0211179, Kraus hereinafter). 
Regarding claim 11, Tomita as modified by Ueno in view of Wieringa does not appear to explicitly describe further comprising: one or more charged particle capture boxes that are part of the scanner or are coupled to the scanner; and one or more deflectors configured to deflect charged particles in the scanner into the one or more charged particle capture boxes, wherein the one or more second charged particle detectors are positioned in the one or more charged particle capture boxes and are configured to detect charged particles that have been deflected by the deflectors.
Albright discloses one or more charged particle capture boxes that are part of the scanner or are coupled to the scanner (Figs. 1 and 7, paras. [00155]-[00156], a debris trap 99 is in the lithographic apparatus LA to collect deflected ions); and 
one or more deflectors configured to deflect charged particles in the scanner into the one or more charged particle capture boxes (Figs. 1 and 7, paras. [00152]-[00156], a magnet or magnet array 52 deflects the ions towards the trap 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included one or more charged particle capture boxes that are part of the scanner or are coupled to the scanner and one or more deflectors configured to deflect charged particles in the scanner into the one or more charged particle capture boxes as taught by Albright in the photolithography system as taught by Tomita as modified by Ueno in view of Wieringa since including one or more charged particle capture boxes that are part of the scanner or are coupled to the scanner and one or more deflectors configured to deflect charged particles in the scanner into the one or more charged particle capture boxes is commonly used to redirect fuel debris away from optical elements of the lithography system to reduce imaging defects (Albright, para. [0009]). 
Tomita as modified by Ueno in view of Wieringa in view of Albright does not appear to explicitly describe wherein the one or more second charged particle detectors are positioned in the one or more charged particle capture boxes and are configured to detect charged particles that have been deflected by the deflectors.
Kraus discloses wherein the one or more second charged particle detectors are positioned in the one or more charged particle capture boxes (Figs. 1-3, paras. [0045]-[0047], the ion traps 21, 21a detect the trapped ions 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the one or more second charged particle detectors are positioned in the one or more charged particle capture boxes as taught by Kraus as the location of the second charged particle detectors in the photolithography system as taught by Tomita as modified by Ueno in view of Wieringa in view of Albright such that the one or more second charged particle detectors are configured to detect charged particles deflected by the deflectors in the photolithography system as taught by Tomita as modified by Ueno in view of Wieringa in view of Albright since including wherein the one or more second charged particle detectors are positioned in the one or more charged particle capture boxes and are configured to detect charged particles that have been deflected by the deflectors is commonly used to produce a compact structure capable of providing feedback on the components of the target debris to improve plasma condition control. 
Regarding claim 12, Tomita as modified by Ueno in view of Wieringa in view of Albright in view of Kraus discloses further comprising an electromagnetic lens positioned in the scanner and configured to direct, toward the one or more second charged particle detectors, charged particles deflected by the one or more deflectors (Albright, Figs. 2, 7, paras. [0152]-[0157], [0159], the electrodes 30, 32 are included to direct debris from the magnet 52 to trap 99, which, in the combination of Tomita as modified by Ueno in view of Wieringa in view of Albright in view of Kraus includes a charged particle detector (Kraus, Figs. 1-3, paras. [0045]-[0047], the ion traps 21, 21a detect the trapped ions 23)). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claim 1 above, and further in view of Middlebrooks et al. (WO2020/109074, Middlebrooks hereinafter). 
Regarding claim 18, Tomita does not appear to explicitly describe wherein the control system includes one or more machine learning models.
Middlebrooks discloses wherein the control system includes one or more machine learning models (Figs. 4-6, 10-14, abstract, paras. [0009], [0063]-[0065], [0088]-[0095], [0108]-[0121], [0122]-[0130], a computer system that includes machine learning models are used to provide predictions for wafer processing in semiconductor manufacturing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the control system includes one or more machine learning models as taught by Middlebrooks for the control system in the photolithography system as taught by Tomita since wherein the control system includes one or more machine learning models is commonly used to allow determination of optimized lithography process parameters (Middlebrooks, para. [0009]) for complex system processes. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claim 20 above, and further in view of Wieringa et al. (US PGPub 2007/0143032, Wieringa hereinafter).  
Regarding claim 21, Tomita discloses adjusting, with the control system, one or more plasma generation parameters based, at least in part, on characteristics sensed by detectors (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0084], [0089]-[0090], [0107]-[0109], [0111], [0139], [0149], [0166]-[0167], [0202], [0209], [0211], [0213]-[0231], [0236], [0258], EUV light generation controller 5 receives signals from energy sensor 52 and spectrometer 130. The EUV light generation controller 5 controls parameters of the EUV light generation system). Tomita does not appear to explicitly describe further comprising: sensing, with one or more charged particle detectors, charged particles emitted by the plasma; and adjusting, with the control system, one or more plasma generation parameters based, at least in part, on characteristics of the charged particles sensed by the one or more charged particle detectors.
Wieringa discloses sensing, with one or more charged particle detectors, charged particles emitted by the plasma (Fig. 6, paras. [0038], [0054]-[0056], [0065], [0119]-[0121], the lithographic apparatus includes a test surface to detect species of contamination, including ions and other charged particles, in situ using detector 1510); and adjusting, with the control system, one or more parameters based, at least in part, on characteristics of the charged particles sensed by the one or more charged particle detectors (Fig. 6, paras. [0038], [0054]-[0056], [0065], [0119]-[0121], the lithographic apparatus includes a test surface to detect species of contamination, including ions and other charged particles, in situ using detector 1510. Processor 1520 determines the species and is used for feedback and control based on the detection of species).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sensing, with one or more charged particle detectors, charged particles emitted by the plasma, and adjusting, with the control system, one or more parameters based, at least in part, on characteristics of the charged particles sensed by the one or more charged particle detectors as taught by Wieringa with adjusting, with the control system, one or more plasma generation parameters in the lithography method as taught by Tomita such that the control system adjusts plasma generation based at least in part on characteristics of the charged particles sensed by the one or more charged particle detectors since including sensing, with one or more charged particle detectors, charged particles emitted by the plasma; and adjusting, with the control system, one or more plasma generation parameters based, at least in part, on characteristics of the charged particles sensed by the one or more charged particle detectors is commonly used to monitor the atmosphere in the lithographic apparatus during the exposure process for feedback and control (paras. [0032], [0033], [0035], [0038], [0055]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claim 20 above, and further in view of Albright et al. (WO2021/184224, Albright hereinafter). 
Regarding claim 22, Tomita discloses reflecting, with a collector in the plasma generation chamber, extreme ultraviolet light from the plasma toward a scanner (Figs. 1, 2, 6-8, 18, 19, and 31, paras. [0083], [0085], [0088], concentrating mirror 23 collects the EUV radiation and directs it to the exposure unit 6); and
performing a photolithography process with the extreme ultraviolet radiation that enters the scanner (Figs. 1, 2, 6-8, 18, 19, 21, and 31, paras. [0083], [0085], [0088], [0202], [0211], [0236], exposure unit 6 receives the EUV radiation from concentrating mirror 23 to perform exposure). Tomita does not appear to explicitly describe deflecting, with a magnetic field, charged particles that enter the scanner from the plasma generation chamber into a charged particle capture box.
Albright discloses deflecting, with a magnetic field, charged particles that enter the scanner from the plasma generation chamber into a charged particle capture box (Figs. 1 and 7, paras. [00152]-[00156], a magnet or magnet array 52 deflects the ions that have entered the lithographic apparatus towards the trap 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included deflecting, with a magnetic field, charged particles that enter the scanner from the plasma generation chamber into a charged particle capture box as taught by Albright in the method as taught by Tomita since including deflecting, with a magnetic field, charged particles that enter the scanner from the plasma generation chamber into a charged particle capture box is commonly used to redirect fuel debris away from optical elements of the lithography system to reduce imaging defects (Albright, para. [0009]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Albright as applied to claim 23 above, and further in view of Kraus et al. (US PGPub 2011/0211179, Kraus hereinafter) in view of Tomita. 
Regarding claim 24, Albright does not appear to explicitly describe sensing the deflected charged particles with a charged particle detector in the charged particle capture box; and adjusting, with a control system, one or more plasma generation parameters based, at least in part, on characteristics of the charged particles sensed by the charged particle detector. 
Kraus discloses sensing the deflected charged particles with a charged particle detector in the charged particle capture box (Figs. 1-3, paras. [0045]-[0047], the ion traps 21, 21a detect the trapped ions 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sensing the deflected charged particles with a charged particle detector in the charged particle capture box as taught by Kraus as the location of the charged particle detector in the method as taught by Albright since including sensing the deflected charged particles with a charged particle detector in the charged particle capture box is commonly used to produce a compact structure capable of providing feedback on the components of the target debris to improve plasma condition control. 
Albright as modified by Kraus does not appear to explicitly describe adjusting, with a control system, one or more plasma generation parameters based, at least in part, on characteristics of the charged particles sensed by the charged particle detector.
However, Tomita discloses adjusting, with a control system, one or more plasma generation parameters based, at least in part, on characteristics sensed by a detector (Figs. 1, 2, 6-8, 18, 19, 29, and 31, paras. [0084], [0089]-[0090], [0107]-[0109], [0111], [0139], [0149], [0166]-[0167], [0202], [0209], [0211], [0213]-[0231], [0236], [0258], EUV light generation controller 5 receives signals from energy sensor 52 and spectrometer 130. The EUV light generation controller 5 controls parameters of the EUV light generation system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included adjusting, with a control system, one or more plasma generation parameters based, at least in part, on characteristics sensed by a detector as taught by Tomita using the detected characteristics of the charged particles sensed by the particle detector in the method as taught by Albright as modified by Kraus since including adjusting, with a control system, one or more plasma generation parameters based, at least in part, on characteristics of the charged particles sensed by the charged particle detector is commonly used to provide optimized plasma parameters to improve EUV lithography imaging.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Albright as modified by Kraus in view of Tomita as applied to claim 24 above, and further in view of Scaccabarozzi et al. (WO2011/072905, Scaccabarozzi hereinafter).   
Regarding claim 25, Albright as modified by Kraus in view of Tomita does not appear to explicitly describe wherein the charged particle detector is an electron multiplying charge coupled device.  
Scaccabarozzi discloses wherein the charged particle detector is an electron multiplying charge coupled device (Fig. 4, paras. [0056]-[0058], electron multiplying CCDs are included to detect particles in the radiation beam). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the charged particle detector is an electron multiplying charge coupled device as taught by Scaccabarozzi as the charged particle detector in the method as taught by Albright as modified by Kraus in view of Tomita since including wherein the charged particle detector is an electron multiplying charge coupled device is commonly used to provide low-noise detectors (Scaccabarozzi, para. [0056]) to improve detection sensitivity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882